EXHIBIT I TEEKAY CORPORATION 4th Floor, Belvedere Building, 69 Pitts Bay Road Hamilton, HM 08 Bermuda EARNINGS RELEASE TEEKAY CORPORATION REPORTS FIRST QUARTER RESULTS Highlights § Generated cash flow from vessel operations of $184.8 million, up from $138.4 million in the prior quarter § Reported first quarter net income of $15.2 million, or $0.21 per share (including specific items, predominantly unrealized losses relating to foreign exchange translation and interest rate swaps, which decreased net income by $45.6 million, or $0.62 per share) (1) § Completed follow-on equity offering of Teekay LNG Partners L.P. in April 2008 § Repurchased 499,200 shares for $20.5 million Hamilton, Bermuda, May 14, 2008 - Teekay Corporation (Teekay or the Company) (NYSE: TK) today reported net income of $15.2 million, or $0.21 per share, for the quarter ended March 31, 2008, compared to net income of $76.4 million, or $1.02 per share, for the quarter ended March 31, 2007. The results for the quarters ended March 31, 2008 and 2007 included a number of specific items (predominantly unrealized losses relating to foreign exchange translation and interest rate swaps) that had the net effect of decreasing net income by $45.6 million, or $0.62 per share, and by $7.4 million, or $0.10 per share, respectively, as detailed in Appendix A to this release.Net revenues(2) for the first quarter of 2008 increased to $567.7 million from $459.5 million for the same period in 2007, and income from vessel operations decreased to $110.9 million from $125.5 million. Teekay LNG Partners Follow-on Equity Offering On April 23, 2008, Teekay LNG Partners L.P. (Teekay LNG) completed a follow-on public offering of 5.0 million common units at a price of $28.75 per unit, for gross proceeds of $143.75 million.Subsequently, on May 8, 2008, the underwriters exercised 50 percent, or 375,000 common units, of their 30-day over-allotment option resulting in an additional $10.8 million in gross proceeds to Teekay LNG.The underwriters can exercise the remaining amount of their over-allotment option until May 23, 2008. Concurrent with the public offering, Teekay acquired 1.74 million common units of Teekay
